Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. 5,126,401) in view of Kani (WO2016163407; Reference made to Kani U.S. 20180015707 as English language equivalent).
Chou teaches blends of ethylene vinyl alcohol copolymers (EVOH) and a mixture of aromatic and aliphatic polyamide resins.  See, for instance, Table 1 compositions.
The EVOH reads over component (A) of Claim 1.
The aromatic polyamide resins are taught as APA1 and APA2 which are made from hexamethylenediamine and a 70/30 mixture of isophthalic acid / terephthalic acid (APA1 or APA2).  This reads over C1 of Claim 1.
The Nylon 66 or Nylon 6, Nylon 6,12s are aliphatic comprising at least a 6 carbon aliphatic hydrocarbon as denoted below Table 1.  This reads over C2 of Claim 1.
The ratio of the amounts of C1 / C2 is 60/40 (12*5 : 8*5) in many examples in the table which reads the ratio of Claim 1.
The examples of Chou teach EVOH / PA ratios of 80/20 which read over the weight ratio A/C recited by Claim 1.
Chou does not exemplify a hydrate forming metal salt (B).
Kani, working in the field of EVOH and polyamide mixture for gas barrier applications similar to Applicant and Chou, teaches in order to suppress the deterioration of the gas barrier performance by the hot water treatment, adding a hydrate-forming metal salt as a drying agent to 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Chou, in particular those of the above discussed examples, by adding a hydrate forming metal salt as a drying agent to suppress the deterioration of the gas barrier performance of the compositions of Chou which include EVOH and is in pursuit of the same improvement in hot water that is taught to be achieved by adding polyamide to EVOH.  One of ordinary skill in the art would have been motivated to choose trimagnesium dicitrate as the hydrate forming metal salt as these are exemplified by Kani and because it meets all of Kani’s test conditions (¶[0206]-  Table 1)
This hydrate forming metal salt read over Component (B) of the Claim 1.
The limitation mixing A, B and C together is considered a product by process limitation.  The final composition of Chou has A, B and C together (EVOH, hydrate and PA) as does Applicant’s final composition.  Therefore, regardless of how the hydrate is compounded into the EVOH / PA composition, the final structure of the composition is considered the same or substantially similar.  Applicant presents no data that the order of compounding has an effect on the composition and as in Chou the EVOH and PA are blended together (See bottom of Table 1) one of ordinary skill in the art ben reasonably suggested that the hydrate added to the EVOH only would find its way into the PA along with the EVOH itself.  In other words, there is no evidence to suggest the hydrate only stays in the EVOH portion of the EVOH / PA composition as there is no evidence the hydrate has some kind of chemical or physical attraction to the EVOH portion that is not present in the PA that would suggest the hydrate would be segmented into only the EVOH portion after blending with PA.
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the Applicant to show an unobvious difference.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.

Regarding Claim 3, adipic acid along with aromatic diamines such as m-xylylenediamine are taught for the amorphous polyamide in Column 4 lines 50-Column 6 lines 5.  In Column 5 lines 1-20, Chou also teaches the amorphous polyamides can be made diamine or the diacid moiety is aromatic and the other moiety is aliphatic which has 4 to 8 carbons.  Therefore it would have been obvious to a person having ordinary skill in the art the time the invention was filed to practice the invention of Chou using aromatic diamines and aliphatic diacid with 4 to 8 carbons because suggests such a combination as there is only a 2 ways to combine the above two types of diacids and diamines. This reads over Claim 3 as 4 carbons is common to both ranges.
Regarding Claims 5-7, as put forth in the Table 1 of Kani the trimagnesium dicitrate of Kani meets all the conditions of water absorption properties which meets the limitations of Claims 5-7.
Regarding Claim 8, Chou does not teach or suggest a dispersant.  Kani teaches a dispersant is useful for improving the dispersability of the hydrate forming alkaline earth metal salt (B) (¶[0116] and ¶[0128]) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the above invention of Chou modified by Kani by adding a dispersant to the compositions for the advantage of improving the dispersability of the hydrate forming alkaline earth metal salt that is motivated to be added via Kani.
This reads over the dispersant of Claim 8.

Regarding Claim 10, Chou and Kani does not exemplify heating the multilayer structure discussed above. The multilayer structure is exemplified by biaxial stretching.  However in Column 7 lines 60 – 67, Chou teaches the multilayer structures can be deformed, stretched into a biaxially oriented film or thermoformed into shaped containers without the occurrence of breaks or continuities in the EVOH blend layer.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Chou modified by Kani as discussed above by thermoforming the multilayer structures into shaped containers because Chou teaches it as discussed above.  One of ordinary skill in the art is reasonably suggested the thermoforming technique involves heating the multilayer structure based on the use “thermo” (thermal) in the forming technique.  Burden shift to applicant to demonstrate that thermoforming does not always require heating of the starting material, in this case the multilayer structure, to perform the technique.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. 5,126,401) in view of Kani (WO2016163407; Reference made to Kani U.S. 20180015707 as English language equivalent) and in further view of Outline of Nylon-MXD6.
Chou and Kani are applied as above.  Chou teaches adipic acid along with aromatic diamines such as m-xylylenediamine are taught for the amorphous polyamide in Column 4 lines 50-Column 6 lines 5 and but does not specific exemplify such a combination.  Such a combination is known as MXD6 in the polyamide art. In Column 5 lines 1-20, Chou also teaches 
Outline of Nylon MXD6 teaches such a material has greater strength and elastic modulus, high glass transition temperature and low water absorption and moisture permeability along with excellent gas barrier properties compared to Nylon 6 and Nylon 66 also used by Chou ‘716.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice Chou modified as discussed above by Kani to use MXD6 as the aromatic (amorphous) polymer of Chou for advantage of using a polyamide known to has greater strength and elastic modulus, high glass transition temperature and low water absorption and moisture permeability along with excellent gas barrier properties as taught by Outline of Nylon MXD6.
This reads over the combination of aromatic diamines and C4 or less diacids of Claim 3.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. 5,064,716; hereinafter Chou ‘716) in view of Kani (WO2016163407; Reference made to Kani U.S. 20180015707 as English language equivalent).
Chou ‘716 teaches blends of ethylene vinyl alcohol copolymers (EVOH) and a mixture of aromatic and aliphatic polyamide resins.  See, for instance, Table VII compositions, in particular Example 9.
The EVOH reads over component (A) of Claim 1.
The aromatic polyamide resins is taught as APA2 which are made from hexamethylenediamine and a 70/30 mixture of isophthalic acid / terephthalic acid (APA2) (column 10 lines 30-40).  This reads over C1 of Claim 1.

The ratio of the amounts of C1 / C2 is 60/40 (12*5 : 8*5) in many examples in the table which reads the ratio of Claim 1.
The examples of Chou teach EVOH / PA ratios of 80/20 which read over the weight ratio A/C recited by Claim 1.

Chou ‘716 does not exemplify a hydrate forming metal salt (B).
Kani, working in the field of EVOH and polyamide mixture for gas barrier applications similar to Applicant and Chou ‘716, teaches in order to suppress the deterioration of the gas barrier performance by the hot water treatment, adding a hydrate-forming metal salt as a drying agent to EVOH resin is known. A technique is also known that polyamide-based resin is added to EVOH resin to improve a resistance to hot water treatment. ¶[0007]
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Chou ‘716, in particular those of the above discussed example, by adding a hydrate forming metal salt as a drying agent to suppress the deterioration of the gas barrier performance of the compositions of Chou ‘716 which include EVOH and is in pursuit of the same improvement in hot water that is taught to be achieved by adding polyamide to EVOH.  One of ordinary skill in the art would have been motivated to choose trimagnesium dicitrate as the hydrate forming metal salt as these are exemplified by Kani and because it meets all of Kani’s test conditions (¶[0206]-  Table 1)
This hydrate forming metal salt read over Component (B) of the Claim 1.

Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP § 2113.

Regarding Claim 2, the aromatic containing polymer contains 100 mol % of its acid component as an aromatic structural unit, thus, as the condensation with the diamine yield 1:1 ratios of these groups, the amount of aromatic structural unit is expected to be 50 mol %.  Thus, one of ordinary skill in the art is reasonably suggest it must meet the recited range of Claim 2.
Regarding Claim 3, Chou ‘716 teaches the amorphous polyamides can be made diamine or the diacid moiety is aromatic and the other moiety is aliphatic which has 4 to 8 carbons.  Therefore it would have been obvious to a person having ordinary skill in the art the time the invention was filed to practice the invention of Chou ‘716 using aromatic diamines and aliphatic diacid with 4 to 8 carbons because Chou ‘716 suggests such a combination as there is only a 2 ways to combine the above two types of diacids and diamines. This reads over Claim 3 as 4 carbons is common to both ranges.

Regarding Claims 5-7, as put forth in the Table 1 of Kani the trimagnesium dicitrate of Kani meets all the conditions of water absorption properties which meets the limitations of Claims 5-7.
Regarding Claim 8, Chou ‘716 does not teach or suggest a dispersant.  Kani teaches a dispersant is useful for improving the dispersability of the hydrate forming alkaline earth metal salt (B) (¶[0116] and ¶[0128]) 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the above invention of Chou ‘716 modified by Kani by adding a dispersant to the compositions for the advantage of improving the dispersability of the hydrate forming alkaline earth metal salt that is motivated to be added via Kani.
This reads over the dispersant of Claim 8.
Regarding Claim 9, Chou ‘716 exemplifies multilayer structures of the blends (See the examples of Column 10).  This reads over the multilayered structure of Claim 9.
Regarding Claim 10, Chou ‘716 and Kani does not exemplify heating the multilayer structure discussed above in Example 9. The multilayer structure is exemplified by biaxial stretching.  However in Column 9 lines 40-67, Chou teaches the multilayer structures that are thermoformed in a process which heats the multilayer structure to 320 oC to 380 oC.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Chou modified by Kani as discussed above, in particular those of Example 9, by thermoforming the multilayer structures according to the thermoforming process taught by Chou ‘716 in Column 9 lines 40-67 because Chou ‘716 teaches .
Response to Arguments
Applicant’s claim amendments and remarks filed September 15, 2021 have been fully considered but are not sufficient to move the case to allowance.  Applicant has amended the claims to recite a mixing method and ratio of EVOH to PA (Claim 1 and 10), add more process steps to Claim 10 and make Claim 10 independent.  The amendments to Claim 10 overcome the §101 and §112 rejections of record and said rejections are withdrawn. The remaining newly added claim limitations have never previously been presented and, therefore, the rejections of record have been updated to reflect how Chou and Chou ‘716 still read over these new claim limitations.  This has been necessitated by Applicant’s amendment.
Applicant’s remarks filed September 15, 2021 have been fully considered but are not persuasive. Applicant argues Kani teaches away from adding the hydrate to the EVOH because Kani teaches the hydrate is used to draw water (and its deteriorating effects on EVOH) away from the EVOH.  This argument is not persuasive.  Kani is used to demonstrate that it is known in the EVOH film making art to add a hydrate forming metal salt as a drying agent to EVOH resin to suppress the deterioration of the gas barrier performance to address the specific deterioration of the EVOH by water absorption in the paragraph Applicant cites as evidence. (¶[0007] compared to ¶[0006])  This paragraph goes on to state that the dehydrating agent is used in the thermoplastic resin layer of an EVOH multilayer structure in Patent Document 1.  Additionally, Kani goes on to state that the hydrate forming metal salt can migrate to the interface of the adhesive / thermoplastic resin (hydrate forming metal salt) if too much water is absorbed causing delamination problems.  ¶[0009]  Applicant has not cited anything in Kani 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766